Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Notice to Applicant
	This communication is in response to the amendment filed 8/26/2021. Claims 1-4, 8-11, 14, 15, and 18-20 have been amended. Claims 5-7 and 16 have been canceled. Claims 1-4, 8-15, and 17-20 remain pending and have been examined.

Terminal Disclaimer
The terminal disclaimer filed 8/26/2021 is acknowledged and accepted. The previous rejection under non-statutory double-patenting is withdrawn.

Response to Arguments
A.	Applicant's arguments with respect to the prior rejection of claims 1-4, 8-15, and 17 under 35 USC 112, second paragraph, have been fully considered and are persuasive.
Specifically, Applicant’s argument that paragraph 47 of the published application clearly links the alert delivery subsystem to a computerized messaging system capable of sending emails, text messages, or other means of electronic messaging is found persuasive. The alert delivery subsystem is therefore construed according to the disclosure as a computer capable of sending emails, text messages, or other electronic messages.
The prior rejection of claims 1-4, 8-14, and 17 is withdrawn accordingly.

claims 1-4, 8-15, and 17-20 under 35 USC 103 have been fully considered but they are not persuasive. 
Applicant argues starting on page 13 that neither of the applied Kelley-Hrabe or Miller references teach that the recommended steps include medical evaluations or medical procedures. Examiner respectfully disagrees. Applicant argues that Miller “is exclusively directed to prescription medication adherence and optimization.” No argument is provided with respect to Kelly-Hrabe. Examiner maintains that Kelly-Hrabe discloses the recommended steps include medical evaluations or medical procedures. Paragraphs 18, 44, and 46 of Kelly-Hrabe describe steps recommended as part of protocols as including both examinations, i.e. evaluations, and medical procedures, such as eye examinations and mammograms. 
The rejection of claims 1-4, 8-15, and 17-20 under 35 USC 103 is maintained.

C.	Applicant's arguments with respect to the rejection of claims 1-4, 8-15, and 17-20 under 35 USC 101 have been fully considered but they are not persuasive. 
Applicant argues starting on page 14 that the limitations cited in Step 2A Prong 1 “extend beyond managing personal behavior or relationships or interactions between people” on the grounds that “evaluating and analyzing insurance claims data to identify gaps in care and adherence to standard protocols cannot fairly be said [sic] “social activities, teaching, and following rules or instructions”.” Examiner respectfully disagrees. MPEP 2106.04(a)(2)(II)(C), as cited by Applicant, provides examples of social activities including a self-verifying voting system. See Voter Verified, Inc. v. Election Systems & Software, LLC, 887 F.3d 1384 (Fed. Cir. 2018). The claims in that case recited "[a] method for voting providing for self-verification of a ballot comprising the steps of" presenting an election ballot for voting, accepting input of the 
Applicant further argues starting on page 15 that any abstract idea is integrated into a practical application based on the recitation of a computer network which receives health insurance claims data and use of health insurance claims data to identify gaps in care or non-standard treatment. Examiner respectfully disagrees. Receiving triggering events and medical events in the form of health insurance claims data containing that information falls within the scope of the abstract idea, and using a computer network to implement that function of receiving data only amounts to instructions to implement the judicial exception using a computer element to implement that function. Furthermore, Applicant’s arguments about receiving this data from a plurality of different medical sources is not reflected in the claims.
Applicant lastly argues that “the combination of gap-in-care analysis and standard protocol adherence checking into a single system” amounts to significantly more than the abstract idea on the basis that “a single system which provides both gap-in-care analysis and standard protocol adherence checking is not previously known.” Applicant asserts that these 
The rejection of claims 1-4, 8-15, and 17-20 under 35 USC 101 is maintained accordingly.

Claim Objections
The prior objection to claim 18 is withdrawn based on the amendment filed 8/26/2021.

Claim 18 is objected to because of the following informalities:  
Claim 18 recites “does not indicate that medical treatment follow-up event” in line 24 and “for insured patient” in line 26, which appear to each contain a typographical error.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4, 8-15, and 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 1-4, 8-15, and 17-20 are drawn to systems, each of which is within the four statutory categories. 

Step 2A(1)
Claim 1 recites, in part, performing the steps of: 
receiving health insurance claims data; 
storing predetermined medical treatment protocols for a plurality of medical conditions; 
analyzing said health insurance claims data to identify a triggering event for an insured patient, identifying at least one predetermined medical treatment protocol associated with the triggering event, wherein said medical treatment protocols comprise recommended steps comprising at least one of medical evaluations and medical procedures;
establishing a date for a follow-up event for said insured patient based at least in part on said at least one associated medical treatment protocol, 
generating a gap in care alert if subsequently gathered health insurance claims data does not contain the follow-up event by said date, 
generating a treatment alert message if said subsequently gathered health insurance claims data indicates that said recommended steps associated with said at least one of said medication treatment protocols have not been taken,
delivering said gap in care alert and said treatment alert to one or more receivers.

The above steps amount to managing personal behavior or relationships or interactions between people, and therefore recite an abstract idea in the form of a certain method of organizing human activity. Fundamentally the process is that of monitoring, via medical claims, the medical care received by a patient and compliance of the care with protocols, determining 

Claim 15 recites, in part, performing the steps of: 
receiving health insurance claims data from a number of insured members of a health insurance provider; 
storing predetermined medical treatment protocols for a plurality of medical conditions, wherein said medical treatment protocols comprise recommended treatment steps comprising at least one of medical evaluations and medical procedures and associated time periods between each of said treatment steps; 
analyzing said health insurance claims data to identify a triggering event for an insured patient of the number of insured members, 
determining at least one of the medical treatment protocols associated with the triggering event, 
retrieving the recommended treatment steps and follow-up dates associated with the at least one medical treatment protocol,
analyzing subsequently gathered health insurance claims data for said insured patient to identify health care provider prescribed treatment steps,
generating a gap in care alert if subsequently gathered health insurance claims data for the insured patient do not indicate performance of the recommended treatment steps by the follow-up dates; 
comparing said health care provider prescribed treatment steps to said recommended treatment steps associated with said at least one of the medical treatment protocols, and generate a treatment advice message if said health care provider prescribed treatment steps do not match said recommended treatment steps;
delivering said gap in care alert to said insured patient and said treatment advice message to a health care provider, wherein said gap in care alert message comprises a prompt to follow up with said health care provider for the recommended treatment step.

The above steps amount to managing personal behavior or relationships or interactions between people, and therefore recite an abstract idea in the form of a certain method of organizing human activity. Fundamentally the process is that of monitoring, via medical claims, the medical care received by a patient and compliance of the care with protocols, determining whether the patient has received an expected care event and whether the care complies with protocols, and providing an alert if the patient does not receive the expected care or if the care does not comply with the protocols. This monitoring of patient care to ensure that a patient is actually receiving expected, scheduled, and compliant medical care constitutes managing the behavior of the patient as well as relationships and/or interactions with the patient.

Claim 18
receiving health insurance claims data for a number of insured patients of a health insurance provider; 
storing predetermined medical treatment protocols for a plurality of medical conditions, wherein said medical treatment protocols comprise recommended treatment steps comprising at least one of medical evaluations and medical procedures and associated time periods for medical treatment follow-up for particular medical conditions;
analyzing said received health insurance claims data to identify a triggering event for an insured patient of the number of insured patients, 
identifying at least one of said predetermined medical treatment protocol associated with said triggering event, 
determining an expected date for a medical treatment follow-up event of said recommended treatment steps associated with said at least one predetermined medical treatment protocol by retrieving the time period associated with a next one of recommended treatment steps associated with said at least one predetermined medical treatment protocol and adding the time period and a grace period to the triggering event, 
automatically generating a gap in care alert if subsequently gathered health insurance claims data does not indicate that medical treatment follow-up event has occurred for said insured patient by said expected date, wherein said gap in care alert message comprises a prompt to follow up with a health care provider for insured patient for the recommended treatment steps,
retrieving said recommended treatment steps associated with said at least one predetermined medical treatment protocol and generate a treatment advice message to the health care provider if subsequently gathered health insurance claims data indicates that treatment steps 
delivering said gap in care alert to said insured patient and said treatment advice message to said health care provider.

The above steps amount to managing personal behavior or relationships or interactions between people, and therefore recite an abstract idea in the form of a certain method of organizing human activity. Fundamentally the process is that of monitoring, via medical claims, the medical care received by a patient and compliance of the care with protocols, determining whether the patient has received an expected care event and whether the care complies with protocols, and providing an alert to the patient if the patient does not receive the expected care or an alert to the provider to comply with the recommended treatment steps if the care does not comply with the protocols. This monitoring of patient care to ensure that a patient is actually receiving expected, scheduled, and compliant medical care constitutes managing the behavior of the patient as well as relationships and/or interactions with the patient.

The above claims therefore recite an abstract idea.

Step 2A(2)
This judicial exception is not integrated into a practical application because the additional elements within the claims only amount to: 

A.	Instructions to Implement the Judicial Exception. MPEP 2106.05(f) 
Claims 1 and 15 additionally recite i) a computer network recited as receiving the health insurance claims data, ii) one or more databases recited as comprising the medical treatment protocols, iii) one or more electronic storage devices comprising executable software instructions, iv) a processor recited as in electronic communication with the computer network, the one or more databases, and the one or more electronic storage devices, and which performs data processing functions such as analyzing the health insurance claims data when executing the executable software instructions, and v) an alert delivery subsystem recited as electronically delivering the gap in care and treatment alerts.

Claims 15 and 18 additionally recite one or more electronic devices associated with the insured patient as receiving the gap in care alert and one or more electronic devices associated with the healthcare provider as receiving the treatment advice message.

Claim 18 additionally recites i) a computer network recited as receiving the health insurance claims data, ii) one or more databases recited as comprising the medical treatment protocols, iii) one or more electronic storage devices comprising executable software instructions, iv) a gap in care alert module comprising a processor recited as in electronic communication with the computer network, the one or more databases, and the one or more electronic storage devices, and which performs data processing functions such as analyzing the health insurance claims data when executing the executable software instructions, v) a treatment advice module comprising at least one computer processor in electronic communication with 

Paragraphs 15, 19, 23, and 33 of the specification as originally filed each describe a computer network used to receive health insurance claims data, but only describe the network generically and in terms of its function of receiving insurance claims data. 
Paragraphs 31 and 40 describe a database used to store medical treatment protocols, but likewise only describe the database in generic terms and only in terms of its function of storing treatment protocols.
Paragraphs 20, 26, 31, and 38 describe a processor as part of a computer system and performing various data analysis functions such as analyzing insurance claims data for triggering events. However, the disclosure only describes the processor in generic terms, and the processor is accordingly given its broadest reasonable interpretation as a generic computer processor. 
Examiner notes that no description is provided in the specification or drawings of an electronic storage device comprising executable software instructions. The electronic storage device is accordingly given its broadest reasonable interpretation as a generic computer storage device. 
Likewise, no description is provided in the specification or drawings of a “gap in care alert module” or a “treatment advice module” separate from the disclosed generic processor. 
Paragraphs 35 and 39 describe an alert delivery subsystem as delivering a generated alert to a device of a patient or provider such as phones, mobile computing devices, and home computers. However, while the disclosure states that the subsystem may use various forms of communication to deliver the alerts, such as voice message, text message, email, etc, it does not describe any specific structure of the alert delivery subsystem itself. The alert delivery subsystem is accordingly given its broadest reasonable interpretation as a generic computer element.

Each of these elements only amounts to mere instructions to implement the judicial exception using computer elements, such as a processor, database, and software, to implement various data processing, storage, and communication functions within the judicial exception. These elements are therefore not sufficient to integrate the judicial exception into a practical application.
The above claims, as a whole, are therefore directed to an abstract idea.

Step 2B
The present claims do not include additional elements that are sufficient to amount to more than the abstract idea because the additional elements or combination of elements amount to no more than a recitation of:
A.	Instructions to Implement the Judicial Exception. MPEP 2106.05(f)
As explained above, claims 1, 15, and 18 only recite the i) a computer network recited as receiving the health insurance claims data, ii) a database recited as comprising the medical 

Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. Their collective functions merely provide conventional computer implementation.

Depending Claims
Claims 2 and 20 recite wherein said triggering event is a date when a healthcare provider performs a medical procedure on said patient. These limitations fall within the scope of the abstract idea as set out above. 

Claim 3 recites generating said alert a number of days in advance of said date for the follow-up event. These limitations fall within the scope of the abstract idea as set out above. 

The use of a processor to perform the function of generating the alert only amounts to mere instructions to implement the judicial exception using computer elements to implement data processing functions within the judicial exception. This element is therefore not sufficient to integrate the judicial exception into a practical application or to amount to significantly more than the judicial exception.

Claim 4 recites generating said alert a number of days after said date for the follow-up event. These limitations fall within the scope of the abstract idea as set out above. 
Claim 4 additionally recites the at least one processor as performing the function of generating the alert. As explained above, paragraphs 20, 26, 31, and 38 describe a processor as part of a computer system and performing various data analysis functions such as analyzing insurance claims data for triggering events. However, the disclosure only describes the processor in generic terms, and the processor is accordingly given its broadest reasonable interpretation as a generic computer processor. 
The use of a processor to perform the function of generating the alert only amounts to mere instructions to implement the judicial exception using computer elements to implement data processing functions within the judicial exception. This element is therefore not sufficient to 

Claim 8 recites said gap in care alert and treatment alert each being automatically generated and automatically sent to said one or more receivers by way of one or more messages. These limitations fall within the scope of the abstract idea as set out above. 
Claim 8 additionally recites sending the messages by way of one or more electronic messages.
Paragraphs 35 and 39 describe delivering a generated alert to a device of a patient or provider such as phones, mobile computing devices, and home computers, and state that various forms of communication can be used such as voice message, text message, email, etc. 
The use of an “electronic” message to perform the function of sending the alerts only amounts to mere instructions to implement the judicial exception using computer elements to implement data processing functions within the judicial exception. This element is therefore not sufficient to integrate the judicial exception into a practical application or to amount to significantly more than the judicial exception.

Claim 9 additionally recites at least one of said one or more receivers comprising an electronic medical record system associated with an insured patient. 
Paragraphs 35 and 41 describe sending an alert to an EMR, but do not provide further description of the EMR or manner in which the EMR receives the alert.
The use of an EMR to receive a message only amounts to mere instructions to implement the judicial exception using computer elements to implement functions within the judicial 

Claim 10 additionally recites the receiver being a patient’s personal mobile communications device. 
Paragraph 35 of the specification provides the only description of a mobile patient device, and only broadly describes delivering alerts to devices including phones and mobile computing devices. The mobile communications device is therefore given its broadest reasonable interpretation as a generic computing device. 
The use of a generic computing device to receive information such as an alert only amounts to mere instructions to implement the judicial exception using computer elements as tools to implement functions within the judicial exception, in this case using a generic mobile computing device to implement the function of receiving the alert. This element is therefore not sufficient to integrate the judicial exception into a practical application or to amount to significantly more than the judicial exception.

Claim 11 recites said predetermined medical treatment protocols include time periods associated with each of said recommended steps. These limitations fall within the scope of the abstract idea as set out above. 

Claim 12 recites said time periods are determined using performance measure rules. These limitations fall within the scope of the abstract idea as set out above. 

Claims 13 recite said performance measure rules are selected from the group consisting of: HEDIS and STAR. These limitations fall within the scope of the abstract idea as set out above. 

Claim 14 recites said triggering event is determined using performance measure rules selected from the group consisting of: HEDIS and STAR. These limitations fall within the scope of the abstract idea as set out above. 

Claim 17 recites said follow-up dates are determined using performance measure rules selected from the group consisting of: HEDIS and STAR. These limitations fall within the scope of the abstract idea as set out above. 

Claim 19 recites determining an early warning date by subtracting a predetermined number of days from the expected date for a follow-up event for said insured patient, and automatically generate an approaching gap in care alert if subsequently gathered health insurance claims data does not indicate that medical follow-up has occurred for said patient by said early warning date. These limitations fall within the scope of the abstract idea as set out above. 
Claim 19 additionally recites the one or more electronic storage device devices comprising additional software instructions, which when executed, cause said at least one computer processor to perform the above computing processes. 
Paragraphs 20, 26, 31, and 38 describe a processor as part of a computer system and performing various data analysis functions such as determining the early warning date. However, 
Examiner notes that no description is provided in the specification or drawings of an electronic storage device comprising executable software instructions. The electronic storage device is accordingly given its broadest reasonable interpretation as a generic computer storage device. 
The use of a generic processor to perform data processing functions and a storage device to store computing instructions only amounts to mere instructions to implement the judicial exception using computer elements as tools to implement functions within the judicial exception. These elements are therefore not sufficient to integrate the judicial exception into a practical application or to amount to significantly more than the judicial exception.

Claims 1-4, 8-15, and 17-20 are therefore rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

	
	Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an alert delivery subsystem” in claims 1 and 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim 
	
	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 8-15, and 17-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
In order to satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See MPEP 2161.01(I). However, generic claim  Ariad, 598 F.3d at 1349 ("[A]n adequate written description of a claimed genus requires more than a generic statement of an invention's boundaries.").  “In Ariad, the court recognized the problem of using functional claim language without providing in the specification examples of species that achieve the claimed function: 

The problem is especially acute with genus claims that use functional language to define the boundaries of a claimed genus. In such a case, the functional claim may simply claim a desired result, and may do so without describing species that achieve that result. But the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus.” – MPEP 2161.01 

Specifically with regard to computer-implemented functional claims, the specification must provide a disclosure of the computer and the algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention, including how to program the disclosed computer to perform the claimed function. MPEP 2161.01(I).

With regard to claim 1, the newly added recitation of generating the treatment alert message “if said subsequently gathered health insurance claims data indicates that said recommended steps associated with said at least one of said medication treatment protocols have not been taken” as recited in lines 19-22 appears to constitute new matter. 
subsequently gathered health insurance claims data indicating that recommended steps associated with said at least one of said medication treatment protocols have not been taken.
Claims 2-4, 8-14 inherit the deficiencies of claim 1 through dependency and are likewise rejected.


With regard to claim 15, the newly added recitation of “analyz[ing] subsequently gathered health insurance claims data for said insured patient to identify health care provider prescribed treatment steps” as recited in lines 19-21 appears to constitute new matter. 
While Applicant points to Figures 1, 2, and 5A-8 as well as paragraphs 33-49, Examiner was unable to find support for this newly added language in the indicated portions or elsewhere within the disclosure as originally filed. Paragraph 35 of the specification as published states that a “health care provider recommendations may be compared to a benchmark set of recommended treatment protocols for the type of illness, condition, or disease diagnosed.” However, the 
Claim 17 inherits the deficiencies of claim 15 through dependency and is likewise rejected.


With regard to claim 18, the newly added recitation of generating a treatment advice message to the health care provider if subsequently gathered health insurance claims data indicates that treatment steps taken by the health care provider do not match the recommended treatment steps as recited in lines 33-36 appears to constitute new matter. 
While Applicant points to Figures 1, 2, and 5A-8 as well as paragraphs 33-49, Examiner was unable to find support for this newly added language in the indicated portions or elsewhere within the disclosure as originally filed. Paragraph 35 of the specification as published states that a “health care provider recommendations may be compared to a benchmark set of recommended treatment protocols for the type of illness, condition, or disease diagnosed,” and that “[o]nce the treatment protocol prescribed by the health care provider is checked to see if it is in conformance with the standards for that diagnosis, at 64 it may be analyzed and stored, if not a message may be generated 66 to the health care provider to alert them to the results of the comparison.” However, the disclosure does not describe generating the treatment alert based on subsequently gathered health insurance claims data indicating that recommended steps associated with said at least one of said medication treatment protocols have not been taken.
Claims 19 and 20 inherit the deficiencies of claim 18 through dependency and are likewise rejected.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 8-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "said medication treatment protocols" in lines 21 and 22.  There is insufficient antecedent basis for this limitation in the claim because there is no prior recitation of any medication treatment protocols. For purposes of the present examination, Examiner has construed the above limitation as referring to the previously recited medical treatment protocols.
Claims 2-4 and 8-14 inherit the deficiencies of claim 1 and are likewise rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 4-9, 11, 12, 15, 16, and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kelley-Hrabe et al (US Patent Application Publication 2008/0082351) in view of Miller et al (US Patent Application Publication 2008/0126117).

With respect to claim 1, Kelly-Hrabe discloses the claimed system for identifying gaps-in-care based on health insurance claims data, said system comprising:
a computer network for receiving the health insurance claims data ([7], [17], [22], [60], and [61] describe a computer receiving member data including submitted medical insurance claim data from various storage sources, i.e. a computer network);

one or more databases comprising predetermined medical treatment protocols for a plurality of medical conditions, wherein said medical treatment protocols comprise recommended ([61] describes a data storage containing evidence based medicine protocols; [18], [43]-[46] and [60] describe examples of protocols for conditions such as diabetes, heart conditions, and age, and including evaluations and procedures such as retinal examinations); 

one or more electronic storage devices comprising executable software instructions ([60], [63], and [71] describe the processor as configured to perform the described functions and implemented in conjunction with within a general purpose computer system having processor and memory components, i.e. stored software instructions);

at least one processor in electronic communication with said computer network, said one or more databases, and the one or more electronic storage devices (Figures 5A and 5B, [7], [60]-[63], and [71]), wherein the executable software instructions, when executed, configure the at least one processor to analyze said health insurance claims data to identify a triggering event for an insured patient ([59] and [60] describe the system identifying triggering events such receipt of medical services and identification of recent claims or assessments), identify at least one of said predetermined medical treatment protocols associated with the triggering event ([18], [43]-[46], and [60] describe determining notices of recommended care, i.e. follow-up events, based on the evidence based medicine guidelines; [61] describes a data storage containing evidence based medicine protocols; [43]-[46] describe examples of protocols for diabetes, heart conditions, and age), establish a follow-up event for said insured patient based at least in part on said at least one of said predetermined medical treatment protocols ([18], [43]-[46], and [60] describe determining notices of recommended care, i.e. follow-up events, based on the evidence based medicine guidelines), and generate a gap in care alert and a treatment alert message  ([17], [18], [60], and [63] describe the processor generating customized messages for the member, i.e. a gap in care alert, and for healthcare personnel, i.e. a treatment alert message); and

an alert delivery subsystem configured to deliver said gap in care alert and said treatment alert electronically to one or more receivers ([17], [60], [63], [64], and [68] describe providing the message to the member and healthcare personnel via email, text message, or other digital format, which require an electronic device for receipt);

but does not expressly disclose:
establishing a date for the follow-up event based at least in part on said at least one of said predetermined medical treatment protocol;
generating the alert if subsequently gathered health insurance claims data does not contain the follow-up event by said date;
generating the treatment alert message if said subsequently gathered health insurance claims data indicates that said recommended steps associated with said at least one of said medication treatment protocols have not been taken.

However, Miller teaches that it was old and well known in the art of patient notification at the time of the invention to establish a date for a follow-up event based at least in part on an associated medical treatment protocol and generating an alert if subsequently gathered health insurance claims data does not contain the follow-up event by said date ([18], [20], [68]-[70], [73], [74], [77], and [78] describe determining a follow up date by which the patient must refill their prescription based on the prescription, prescription claims, and the refill request protocol and sending a message if health insurance claims data does not indicate that the patient has filled their prescription by the date; [68]-[70] specifically describe providing a grace period in addition to a time period after a prescription has been filled, i.e. a triggering event, when determining a date on which to send an alert to the patient), and to generate a treatment alert message if the subsequently gathered health insurance claims data indicates that recommended steps associated with the medication treatment protocol have not been taken ([36], [79], [92], [93], [110], and [118]-[120] describe determining prescribed medications based on claims data and comparing the prescribed medications to guidelines for different medical conditions, and generating an alert if the prescribed medications violate the guidelines).
Therefore it would have been obvious to one of ordinary skill in the art of patient notification at the time of the invention to modify the system of Kelley-Hrabe to establish a date for a follow-up event based at least in part on an associated medical treatment protocol and generating an alert if subsequently gathered health insurance claims data does not contain the follow-up event by said date, and to generate a treatment alert message if the subsequently gathered health insurance claims data indicates that recommended steps associated with the medication treatment protocol have not been taken as taught by Miller to improve patient adherence to therapy and to prevent inappropriate treatments from being administered to patients (Miller [27], [40], [64], and [79]-[81]).
It would have been further obvious to one of ordinary skill in the art of patient notification at the time of the invention to modify the system of Kelley-Hrabe to establish a date for a follow-up event based at least in part on an associated medical treatment protocol and generating an alert if subsequently gathered health insurance claims data does not 

With respect to claim 4, Kelly-Hrabe/Miller teach the system of claim 1. Kelly-Hrabe does not expressly disclose wherein said at least one processor is configured to generate said alert a number of days after said date for the follow-up event.
However, Miller teaches that it was old and well known in the art of patient notification at the time of the invention to generate an alert a number of days after a date for a follow-up event ([68]-[70] describe sending a message after a grace period following the date by which a patient is supposed to file for a refill).
It would have been further obvious to one of ordinary skill in the art of patient notification at the time of the invention to modify the combination of Kelley-Hrabe and Miller to generate said alert a number of days after said date for the follow-up event as taught by Miller 

With respect to claim 8, Kelly-Hrabe/Miller teach the system of claim 1. Kelly-Hrabe further discloses wherein:
said gap in care alert and said treatment alert are each automatically generated and automatically sent to said one or more receivers by way of one or more electronic messages ([17], [60], [63], [64], and [68] describe providing the message to the member and healthcare personnel via email, text message, or other digital format, which require an electronic device for receipt).

With respect to claim 11, Kelly-Hrabe/Miller teach the system of claim 1. Kelly-Hrabe further discloses wherein:
said predetermined medical treatment protocols include time periods associated with each of said recommended steps ([18], [43]-[46], and [67] describe the protocols including when certain treatment is due, i.e. time periods for the treatment).

claim 12, Kelly-Hrabe/Miller teach the system of claim 11. Kelly-Hrabe further discloses wherein:
said time periods are determined using performance measure rules ([43] and [46] describe the protocols as including preventative care guidelines, i.e. performance measure rules).

With respect to claim 15, Kelly-Hrabe discloses the claimed system for identifying gaps in care based on health insurance claims data, said system comprising:
a computer network for receiving the health insurance claims data for a number of insured members of a health insurance provider ([7], [17], [22], [60], and [61] describe a computer receiving member data including submitted medical insurance claim data from various storage sources, i.e. a computer network);

one or more databases comprising predetermined medical treatment protocols for a plurality of medical conditions ([61] describes a data storage containing evidence based medicine protocols; [43]-[46] describe examples of protocols for diabetes, heart conditions, and age), wherein each of said medical treatment protocols comprise recommended treatment steps comprising at least one of medical evaluations and medical procedures and associated time periods between each of said treatment steps ([43]-[46], and [60] describe the protocols including care recommendations for different conditions based on evidence based medicine guidelines; [43]-[46] describe examples of protocols for diabetes, heart conditions, and age; [18], [43]-[46], and [67] describe examples of protocols for conditions such as diabetes, heart conditions, and age, and including evaluations and procedures such as retinal examinations);

one or more electronic storage devices comprising executable software instructions ([60], [63], and [71] describe the processor as configured to perform the described functions and implemented in conjunction with within a general purpose computer system having processor and memory components, i.e. stored software instructions);

at least one processor in electronic communication with said computer network, said one or more databases, and the one or more electronic storage devices (Figures 5A and 5B, [7], [60]-[63], and [71]), wherein said executable software instructions, when executed, configure the at least one processor to analyze said health insurance claims data to 
identify a triggering event for an insured patient of the number of insured members ([59] and [60] describe the system identifying triggering events such receipt of medical services and identification of recent claims or assessments), 

determine at least one of the medical treatment protocols associated with the triggering event ([18], [43]-[46], and [60] describe determining notices of recommended care, i.e. follow-up events, based on the evidence based medicine guidelines; [61] describes a data storage containing evidence based medicine protocols; [43]-[46] describe examples of protocols for diabetes, heart conditions, and age), 

retrieve the recommended treatment steps ([18], [43]-[46], and [60] describe determining notices of recommended care, i.e. treatment steps, based on the evidence based medicine guidelines), 

generate a gap in care alert ([17], [60], and [63] describe the processor generating the customized message for the member),  

an alert delivery subsystem configured to deliver said gap in care alert electronically to one or more electronic devices associated with said insured patient and said treatment advice message to one or more electronic devices associated with a healthcare provider, wherein said gap in care alert message comprises a prompt to follow up with said health care provider for the recommended treatment step ([17], [18], [40], [43], [44], [60], [63], [64], and [68] describe providing messages to the member and healthcare personnel via email, text message, or other digital format (which require an electronic device for receipt), where the messages prompt the patient to schedule or follow up for treatment);

but does not expressly disclose:
retrieving follow-up dates associated with the at least one of the medical treatment protocols;
analyzing subsequently gathered health insurance claims data for said insured patient to identify health care provider prescribed treatment steps;
generating the gap in care alert if said subsequently gathered health insurance claims data for the insured patient do not indicate performance of the recommended treatment steps by the follow-up dates;
comparing said health care provider prescribed treatment steps to said recommended treatment steps associated with said at least one of the medical treatment protocols, and generate a treatment advice message if said health care provider prescribed treatment steps do not match said recommended treatment steps;
wherein said treatment advice message comprises a prompt to consider revising the prescribed treatment steps to match the recommended treatment steps.

However, Miller teaches that it was old and well known in the art of patient notification at the time of the invention to retrieve follow-up dates associated with medical treatment protocols ([20], [21], [68]-[70], [73], [74], [77], and [78] describe determining a follow up date by which the patient must refill their prescription based on the prescription, prescription claims, and the refill request protocol), generate an alert if subsequently gathered health insurance claims data does not contain the follow-up event by said date ([68]-[70] describe generating a message if health insurance claims data does not indicate that the patient has filled their prescription by the date), analyze health insurance claims data for an insured patient to identify health care provider prescribed treatment steps ([36], [79], [92], [93], [110], and [118]-[120] describe determining prescribed medications based on claims data and comparing the prescribed medications to guidelines for different medical conditions), compare said health care provider prescribed treatment steps to said recommended treatment steps associated with said at least one of the medical treatment protocols and generate an alert message if the insurance claims data indicates that the treatment steps do not match recommended steps associated with predetermined medical protocols ([92], [93], [110], and [118]-[120] describe generating an alert if the prescribed medications violate the guidelines), where the alert message to the provider comprises a prompt for the health care provider to consider performing the recommended steps ([120] specifies that the message to the provider includes soliciting changes in order to comply with the guidelines).
(Miller [27], [40], [64], and [79]-[81]).
It would have been further obvious to one of ordinary skill in the art of patient notification at the time of the invention to modify the system of Kelley-Hrabe to establish a date for a follow-up event based at least in part on an associated medical treatment protocol and generating an alert if subsequently gathered health insurance claims data does not contain the follow-up event by said date, and to compare said health care provider prescribed treatment steps to said recommended treatment steps associated with said at least one of the medical treatment protocols and generate a treatment alert message if the subsequently gathered health insurance claims data indicates that recommended steps associated with the medication treatment protocol have not been taken as taught by Miller since the claimed invention is only a combination of these old and well known elements which would have 

With respect to claim 18, Kelly-Hrabe discloses the claimed system for identifying gaps in care based on health insurance claims data, said system comprising:
a computer network configured to receive the health insurance claims data for a number of insured patients of a health insurance provider ([7], [17], [22], [60], and [61] describe a computer receiving member data including submitted medical insurance claim data from various storage sources, i.e. a computer network);

one or more databases comprising predetermined medical treatment protocols for a plurality of medical conditions ([61] describes a data storage containing evidence based medicine protocols; [43]-[46] describe examples of protocols for diabetes, heart conditions, and age), wherein said each of said predetermined medical treatment protocols comprise recommended treatment steps comprising at least one of medical evaluations and medical procedures and associated time periods for medical treatment follow-up for particular medical conditions ([43]-[46], and [60] describe examples of protocols for conditions such as diabetes, heart conditions, and age, and including evaluations and procedures such as retinal examinations; [43]-[46] describe examples of protocols for diabetes, heart conditions, and age; [18], [43]-[46], and [67] describe the protocols including when certain treatment is due, i.e. time periods for the treatment);

one or more electronic storage devices comprising software instructions ([60], [63], and [71] describe the processor as configured to perform the described functions and implemented in conjunction with within a general purpose computer system having processor and memory components, i.e. stored software instructions);

a gap in care alert module comprising at least one computer processor in electronic communication with said computer network, said one or more databases, and said one or more electronic storage devices (Figures 5A and 5B, [7], [60]-[63], and [71]), wherein said software instructions, when executed, configure said at least one computer processor to analyze said received health insurance claims data to identify a triggering event for an insured patient of said number of insured patients ([59] and [60] describe the system identifying triggering events such receipt of medical services and identification of recent claims or assessments), identify at least one of said predetermined medical treatment protocol associated with said triggering event ([18], [43]-[46], and [60] describe determining notices of recommended care based on the evidence based medicine guidelines; [61] describes a data storage containing evidence based medicine protocols; [43]-[46] describe examples of protocols for diabetes, heart conditions, and age), determine an expected medical treatment follow-up event of said recommended treatment steps associated with said at least one of said predetermined medical treatment protocols by retrieving the time period associated with a next one of said recommended treatment steps ([18], [43]-[46], and [60] describe determining notices of recommended care, i.e. follow-up events, based on the evidence based medicine guidelines; [18], [43]-[46], and [67] describe the protocols including when certain treatment is due, i.e. time periods for the treatment), and automatically generating a gap in care alert ([17], [60], and [63] describe the processor generating the customized message for the member), wherein said gap in care alert message comprises a prompt to follow up with a health care provider for insured patient for the recommended treatment steps ([17], [18], [40], [43], [44], and [63] describe providing messages to the member via email, text message, or other digital format, where the messages prompt the patient to schedule or follow up for treatment);

a treatment advice module comprising at least one computer processor in electronic communication with said computer network, said one or more databases, and the one or more electronic storage devices (Figures 5A and 5B, [7], [60]-[63], and [71]), wherein software instructions, when executed, further configure said at least one computer processor to retrieve said recommended treatment steps associated with said at least one of said predetermined medical treatment protocols ([18], [43]-[46], and [60] describe determining notices of recommended care, i.e. follow-up events, based on the evidence based medicine guidelines); 

an alert delivery subsystem configured to deliver said gap in care alert electronically to an electronic device associated with said insured patient and said treatment advice message to at least one electronic device associated with said healthcare provider ([17], [60], [63], [64], and [68] describe providing the messages to the member and healthcare personnel via email, text message, or other digital format, which require an electronic device for receipt);

but does not expressly disclose:
determining an expected date for the medical treatment follow-up event by adding the time period and a grace period to the triggering event;
generating the gap in care alert if subsequently gathered health insurance claims data does not indicate that medical treatment follow-up event has occurred for said insured patient by said expected date;
generating a treatment advice message to the health care provider if subsequently gathered health insurance claims data indicates that treatment steps taken by the health care provider do not match the recommended treatment steps associated with said at least one of said predetermined medical treatment protocols, wherein the treatment advice message comprises a prompt for the health care provider to consider performing the recommended treatment steps or confirm intentional deviation from the recommended treatment steps.

However, Miller teaches that it was old and well known in the art of patient notification at the time of the invention to determine an expected date for a follow up event by adding a time period and a grace period to a triggering event ([20], [21], [68]-[70], [73], [74], [77], and [78] describe determining a follow up date by which the patient must refill their prescription based on the prescription, prescription claims, and the refill request protocol; [68]-[70] describe sending a message after a grace period following the date by which a patient is supposed to file for a refill), generate an alert if subsequently ([68]-[70] describe generating a message if health insurance claims data does not indicate that the patient has filled their prescription by the date), receive health care provider prescribed steps ([76]-[78] describe receiving information from a medical provider about medications prescribed to a patient, i.e. healthcare provider prescribed steps), and generate an alert message if the insurance claims data indicates that the treatment steps do not match recommended steps associated with predetermined medical protocols ([36], [79], [92], [93], [110], and [118]-[120] describe determining prescribed medications based on claims data and comparing the prescribed medications to guidelines for different medical conditions, and generating an alert if the prescribed medications violate the guidelines), where the alert message to the provider comprises a prompt for the health care provider to consider performing the recommended steps ([79], [92], [93], [110], and [118]-[120] describe comparing the prescribed medications to guidelines for different medical conditions, and generating an alert if the prescribed medications violate the guidelines; [120] specifies that the message to the provider includes soliciting changes in order to comply with the guidelines).
It would have been obvious to one of ordinary skill in the art of patient notification at the time of the invention to modify the system of Kelley-Hrabe to determine an expected date for a follow up event by adding a time period and a grace period to a triggering event, generate an alert if subsequently gathered health insurance claims data does not contain the follow-up event by said date, receive health care provider prescribed steps, and generate an alert message if the insurance claims data indicates that the treatment steps do not match recommended steps associated with predetermined medical protocols, where the alert .

Claims 2 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kelley-Hrabe et al (US Patent Application Publication 2008/0082351) in view of Miller et al (US Patent Application Publication 2008/0126117) as applied to claims 1 and 18 above, and further in view of Perrin et al (US Patent Application Publication 2009/0094054).

With respect to claim 2, Kelly-Hrabe/Miller teach the system of claim 1. Kelly-Hrabe does not expressly disclose wherein said triggering event is a date when a health care provider performs a medical procedure on said patient.
However, Perrin teaches that it was old and well known in the art of patient notification at the time of the invention for a triggering event to be a date when a healthcare provider ([21]-[23] describe identifying the date of the patient’s last examination as a trigger).
Therefore it would have been obvious to one of ordinary skill in the art of patient notification at the time of the invention to modify the combination of Kelley-Hrabe and Miller to include a date when a healthcare provider performs a medical procedure on a patient as a triggering event as taught by Perrin to determine whether the patient is overdue a next examination (Perrin [25], [27], and [36]).
It would have been further obvious to one of ordinary skill in the art of patient notification at the time of the invention to modify the combination of Kelley-Hrabe and Miller to include a date when a healthcare provider performs a medical procedure on a patient as a triggering event as taught by Perrin since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case the combination of Kelley-Hrabe and Miller already discloses determining a triggering event, and including a date when a healthcare provider performs a medical procedure on a patient as a triggering event as taught by Perrin would serve those same functions in the combination of Kelley-Hrabe and Miller, making the results predictable to one of ordinary skill in the art (MPEP 2143).

With respect to claim 20, Kelly-Hrabe/Miller teach the system of claim 18. Kelly-Hrabe does not expressly disclose wherein said triggering event is a date when said health care provider performs a medical procedure on said insured patient.
However, Perrin teaches that it was old and well known in the art of patient notification at the time of the invention for a triggering event to be a date when a healthcare provider ([21]-[23] describe identifying the date of the patient’s last examination as a trigger).
Therefore it would have been obvious to one of ordinary skill in the art of patient notification at the time of the invention to modify the combination of Kelley-Hrabe and Miller to include a date when a healthcare provider performs a medical procedure on a patient as a triggering event as taught by Perrin to determine whether the patient is overdue a next examination (Perrin [25], [27], and [36]).
It would have been further obvious to one of ordinary skill in the art of patient notification at the time of the invention to modify the combination of Kelley-Hrabe and Miller to include a date when a healthcare provider performs a medical procedure on a patient as a triggering event as taught by Perrin since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case the combination of Kelley-Hrabe and Miller already discloses determining a triggering event, and including a date when a healthcare provider performs a medical procedure on a patient as a triggering event as taught by Perrin would serve those same functions in the combination of Kelley-Hrabe and Miller, making the results predictable to one of ordinary skill in the art (MPEP 2143).

Claims 3 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kelley-Hrabe et al (US Patent Application Publication 2008/0082351) in view of Miller et al (US Patent Application Publication 2008/0126117) as applied to claims 1 and 18 above, and further in view of Larsen et al (US Patent Application Publication 2006/0047552).

claim 3, Kelly-Hrabe/Miller teach the system of claim 1. Kelly-Hrabe does not expressly disclose wherein said at least one processor is configured to generate said alert a number of days in advance of said date for the follow-up event.
However, Larsen teaches that it was old and well known in the art of patient notification at the time of the invention to generate an alert a number of days in advance of a date for a follow-up event ([16], [90-[92], and [94] describe generating a notice multiple weeks prior to the target date; [101] and [102] provide an example in which the notice is generated four weeks prior to the target date).
Therefore it would have been obvious to one of ordinary skill in the art of patient notification at the time of the invention to modify the combination of Kelly-Hrabe and Miller to generate the alert a number of days in advance of the date for the follow-up event as taught by Larsen to give the patient enough time to schedule the follow-up event (Larsen [16] describes sending the notice four weeks before the desired date of the appointment to give the patient time to schedule the appointment).

With respect to claim 19, Kelly-Hrabe/Miller teach the system of claim 18. Kelly-Hrabe does not expressly disclose wherein said one or more electronic storage devices comprises additional software instructions, which when executed, cause said at least one computer processor to determine an early warning date by subtracting a predetermined number of days from the expected date for a follow-up event for said insured patient, and automatically generate an approaching gap in care alert if subsequently gathered health insurance claims data does not indicate that medical follow-up has occurred for said patient by said early warning date.
([16], [90]-[92], and [94] describe generating a notice multiple weeks prior to the target date; [101] and [102] provide an example in which the notice is generated four weeks prior to the target date).
Therefore it would have been obvious to one of ordinary skill in the art of patient notification at the time of the invention to modify the combination of Kelly-Hrabe and Miller to determine an early warning date by subtracting a predetermined number of days from the expected date for a follow-up event for said insured patient, and automatically generate an approaching gap in care alert as taught by Larsen to give the patient enough time to schedule the follow-up event (Larsen [16] describes sending the notice four weeks before the desired date of the appointment to give the patient time to schedule the appointment).

Miller further teaches that it was old and well known in the art of patient notification at the time of the invention to generate an alert if subsequent gathered health insurance claims data does not indicate medical treatment follow-up has occurred for a patient by a particular date ([18], [20], [68]-[70], [73], and [74] describe receiving insurance claim data including a patient’s prescription claims, determining a follow up date by which the patient must refill their prescription based on the prescription, prescription claims, and the refill request protocol, and alerting the patient if the prescription has not been filled.).
Therefore it would have been obvious to one of ordinary skill in the art of patient notification at the time of the invention to modify the combination of Kelly-Hrabe, Miller, and Larsen to generate an alert if subsequent gathered health insurance claims data does not indicate (Miller [27], [40], and [64]).
It would have been further obvious to one of ordinary skill in the art of patient notification at the time of the invention to modify the combination of Kelly-Hrabe, Miller, and Larsen to generate an alert if subsequently gathered health insurance claims data does not contain the follow-up event by said date as taught by Miller since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case Kelly-Hrabe, Miller, and Larsen already teach determining the follow up event and generating an alert based on the event, generating the alert if subsequently gathered health insurance claims data does not contain the follow-up event by said date as taught by Miller would serve those same functions in Kelly-Hrabe, Miller, and Larsen, making the results predictable to one of ordinary skill in the art (MPEP 2143).

Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kelley-Hrabe et al (US Patent Application Publication 2008/0082351) in view of Miller et al (US Patent Application Publication 2008/0126117) as applied to claim 8 above, and further in view of Austin et al (US Patent Application Publication 2014/0038150).

With respect to claim 9, Kelly-Hrabe/Miller teach the system of claim 8. Kelly-Hrabe does not expressly disclose wherein at least one of said one or more receivers comprises an electronic medical record system associated with said insured patient.
However, Austin teaches that it was old and well known in the art of medical monitoring at the time of the invention to send an alert to an electronic medical record system associated (Figure 1 elements 102 and 128, [26], [35], and [47] describe sending a message to update patient data in a medical records system of a pharmacist or medical provider).
Therefore it would have been obvious to one of ordinary skill in the art of medical monitoring at the time of the invention to modify the combination of Kelly-Hrabe and Miller to send the alert to an electronic medical record system for a patient as taught by Austin since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case the combination of Kelly-Hrabe and Miller already teaches sending a gap in care alert to a receiver associated with an insured patient, and having that receiver be an electronic medical record system as taught by Austin would perform that same function in the combination of Kelly-Hrabe and Miller, making the results predictable to one of ordinary skill in the art (MPEP 2143).

Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kelley-Hrabe et al (US Patent Application Publication 2008/0082351) in view of Miller et al (US Patent Application Publication 2008/0126117) as applied to claim 8 above, and further in view of Pinsonneault et al (US Patent Application Publication 2011/0161109).

With respect to claim 10, Kelly-Hrabe/Miller teach the system of claim 8. Kelly-Hrabe does not expressly disclose wherein at least one of said one or more receivers comprises a personal mobile communications device associated with said insured patient.
However, Pinsonneault teaches that it was old and well known in the art of patient notification at the time of the invention to send an alert to a patient’s personal mobile ([88] describes sending an alert to the patient's cell phone as a text message).
Therefore it would have been obvious to one of ordinary skill in the art of patient notification at the time of the invention to include sending the alert to a patient’s personal mobile communications device as taught by Pinsonneault in the combination of Kelley-Hrabe and Miller since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case the combination of Kelly-Hrabe and Miller already teaches sending a text message alert to the patient, and sending it to a personal mobile communications device of the patient as taught by Pinsonneault would perform that same function in the combination of Kelly-Hrabe and Miller, making the results predictable to one of ordinary skill in the art (MPEP 2143).

Claims 13, 14, and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kelley-Hrabe et al (US Patent Application Publication 2008/0082351) in view of Miller et al (US Patent Application Publication 2008/0126117) as applied to claims 1, 12, and 15 above, and further in view of Lieberman et al (US Patent Application Publication 2012/0303378).

With respect to claim 13, Kelly-Hrabe/Miller teach the system of claim 12. Kelly-Hrabe does not expressly disclose wherein said performance measure rules are selected from the group consisting of: HEDIS and STAR.
However, Lieberman teaches that it was old and well known in the art of patient treatment protocols at the time of the invention to determine time periods for gaps in care using performance measure rules selected from the group consisting of HEDIS and STAR (Figure 10, [64], [69], [72], and [105]-[107] describe determining periods for gaps in care using HEDIS).
Therefore it would have been obvious to one of ordinary skill in the art of patient treatment protocols at the time of the invention to modify the combination of Kelley-Hrabe and Miller to determine the time periods for gaps in care using performance measure rules selected from the group consisting of HEDIS and STAR as taught by Lieberman in order to set care standards based on widely used measures that allow for broad performance comparisons (Lieberman [72]).
It would have been further obvious to one of ordinary skill in the art of patient treatment protocols at the time of the invention to modify the combination of Kelley-Hrabe and Miller to determine the time periods for gaps in care using performance measure rules selected from the group consisting of HEDIS and STAR as taught by Lieberman since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case the combination of Kelley-Hrabe and Miller already teaches using performance measure rules to determine time periods, and including HEDIS and/or STAR as part of the performance measure rules as taught by Lieberman would perform that same function in the combination of Kelley-Hrabe and Miller, making the results predictable to one of ordinary skill in the art (MPEP 2143).

With respect to claim 14, Kelly-Hrabe/Miller teach the system of claim 1. Kelly-Hrabe further discloses wherein:
said triggering event is determined using performance measure rules ([43]-[46] describe recommended evidence based medicine and preventative care guidelines, i.e. performance measure rules, as used to determine triggering events such as a patient reaching a certain age or having a certain condition);

but does not expressly disclose:
the performance measure rules selected from the group consisting of: HEDIS and STAR.

However, Lieberman teaches that it was old and well known in the art of patient treatment protocols at the time of the invention to determine triggering events for gaps in care using performance measure rules selected from the group consisting of HEDIS and STAR (Figure 10, [64], [69], [72]-[86], and [105]-[107] describe determining events indicating gaps in care using HEDIS).
Therefore it would have been obvious to one of ordinary skill in the art of patient treatment protocols at the time of the invention to modify the combination of Kelley-Hrabe and Miller to determine triggering events for gaps in care using performance measure rules selected from the group consisting of HEDIS and STAR as taught by Lieberman in order to set care standards based on widely used measures that allow for broad performance comparisons (Lieberman [72]).
It would have been further obvious to one of ordinary skill in the art of patient treatment protocols at the time of the invention to modify the combination of Kelley-Hrabe and Miller to determine triggering events for gaps in care using performance measure rules selected from the group consisting of HEDIS and STAR as taught by Lieberman since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case the combination of Kelley-Hrabe and Miller already teaches using performance measure 

With respect to claim 17, Kelly-Hrabe/Miller teach the system of claim 15. Kelly-Hrabe further discloses wherein:
said follow-up dates are determined using performance measure rules ([43] and [46] describe the protocols as including preventative care guidelines, i.e. performance measure rules);

but does not expressly disclose:
the performance measure rules selected from the group consisting of: HEDIS and STAR.

However, Lieberman teaches that it was old and well known in the art of patient treatment protocols at the time of the invention to determine time periods for gaps in care using performance measure rules selected from the group consisting of HEDIS and STAR (Figure 10, [64], [69], [72], and [105]-[107] describe determining periods for gaps in care using HEDIS).
Therefore it would have been obvious to one of ordinary skill in the art of patient treatment protocols at the time of the invention to modify the combination of Kelley-Hrabe and Miller to determine the time periods for gaps in care using performance measure rules selected from the group consisting of HEDIS and STAR as taught by Lieberman in order to (Lieberman [72]).
It would have been further obvious to one of ordinary skill in the art of patient treatment protocols at the time of the invention to modify the combination of Kelley-Hrabe and Miller to determine the time periods for gaps in care using performance measure rules selected from the group consisting of HEDIS and STAR as taught by Lieberman since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case the combination of Kelley-Hrabe and Miller already teaches using performance measure rules to determine time periods, and including HEDIS and/or STAR as part of the performance measure rules as taught by Lieberman would perform that same function in the combination of Kelley-Hrabe and Miller, making the results predictable to one of ordinary skill in the art (MPEP 2143).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM G LULTSCHIK whose telephone number is (571)272-3780. The examiner can normally be reached 9am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on (571) 270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.